Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3, 15, 22-30 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/26/21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim 1-2, 4-14, 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0034544 to Chang.
Chang teaches a method primary drawn to coating a glass container (abstract).  The glass container is coated with an inorganic coupling agent [0228], coated with a temporary organic coating intended to be removed after further processing (i.e., sacrificial) [0207], ion exchange strengthened [0084], and coated with a polymer layer over the coupling agent resulting in a lubricous organic coating [0213].  Chang also teaches using a stock form of glass, such as a tube, to form into a glass container [0152].  Chang does not explicitly teach applying the coupling layer and sacrificial layer to a glass tube, reshaping the glass tube into that of a container, then ion exchange strengthening and applying the polymer layer.  However, a glass tube and a glass container are the same thing (tube, n. A hollow body, usually cylindrical, and long in proportion to its diameter, of wood, metal, glass, or other material, used to convey or contain a liquid or fluid, or for other purposes). Since the current claim language only requires that the glass tube be formed into the glass container, under a broadest reasonable interpretation such forming includes any number of trivial actions including the further processing described in [0207].  Additionally, the order of performing process steps is prima facie obvious (MPEP 2144.04 IV C) given that the resulting article will be an strengthened glass container with coupling agent and polymer bilayer.

Claim 2, 4:

Claim 5:
Coupling layer applied to less than entire surface (Fig. 8).
Claims 6-8:
Transient organic coating is lubricous, water soluble, and intended to be removed [0206-0209].
Claim 9:
Coupling layer is tin, titanium, and oxides thereof [0228].
Claims 10-11:
Glass is ion exchangeable [0084], IB glass [0066].
Claim 12:
Coupling layer is in direct contact with glass container [0213].
Claims 13-14, 16:
The polymer layer is applied directly onto the coupling layer and comprises polyimides e.g. [0236].  The polymer layer is formed from a polymer chemical composition solution which includes either a polymer (which would not require a curing step) or polymer precursor solution [0248].
Claims 17-20:
Ion exchange process follows the conventional understanding and parameters [0081-0086]
Claim 21:
Glass container is a vial [0079].

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0089097 to Brack teaches applying an interior titania layer to a semi-finished glass tube that is later converted into a formed glass body [0005].
Response to Arguments
Applicant's arguments filed 11/5/21 have been fully considered but they are not persuasive.  Chang teaches the glass container may be coated with inorganic coating, transient organic coating, and/or tenacious organic coatings [0200] thereby demonstrating use of all 3 in a single embodiment.  In such an embodiment, the transient organic coating is applied to only a portion of the outer surface of the glass container, for example [0314].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 5712721234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ALEX A ROLLAND/Primary Examiner, Art Unit 1796